Reasons for Allowance
Claims 2-4, 6-14, 16-22 are allowable.
The following is an examiner’s statement of reasons for allowance: 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Examiner has changed the title to: Generating Product Listings using Locker Sensor Data and Reconfiguring Lockers based on Product Size

Definite Claim Language
The newly amended claims no longer recite indefinite claim language.  The rejections under 35 USC 112(b) are overcome by amendment to the claims.  


Allowable Subject Matter
Claims 2-4, 6-14, 16-22 are allowable over the prior art.  The combination of elements and the claim as a whole are not found in the prior art.

With respect to independent claim 2, the prior art available does not teach a system comprising: 
one or more lockers configured to store one or more products;
one or more sensors coupled to the one or more lockers;
one or more processors coupled to the one or more sensors and the one or more lockers, the one or more processors being configured to perform operations comprising:
providing sensor data from the one or more sensors, the sensor data comprising item information for use in generating a product listing of a first product of the one or more products stored in the one or more lockers;
determining an estimated size of the first product;
automatically adjusting one or more physical components of the one or more lockers based on the estimated size of the first product to enable a user seller to reconfigure storage space for the first product in the one or more lockers, the automatically adjusting comprising:
generating instructions for reconfiguring the one or more lockers, and
transmitting the instructions for reconfiguring the one or more lockers to a mobile device associated with the seller of the first product; and
comparing a set of item information input by the seller of the first product with the item information captured by the one or more sensors of the one or more lockers.

	The most analogous prior art includes Murthy (US 2014/0114875 A1), Bloom (US 2006/0020366 A1), and Mishra (US 7,873,549 B1).
	Murthy discloses an automated storage device having cameras to take pictures of items being deposited into the storage device, creating a listing by scanning a barcode and 
	Murthy is deficient in a number of ways.  As written, the claims require that a size of the product is estimated, automatically adjusting physical components of the lockers based on the estimated size enabling a user to reconfigure the storage space in the lockers, comparing item information the seller inputs with information captured by the sensors, and generating instructions for reconfiguring the lockers and transmitting the instructions to a mobile device associated with the seller of the product. Murthy does not discuss these concepts.
In view of the above, Murthy fails to disclose or render obvious the combination of features as emphasized above.
Regarding Bloom, Bloom discloses determining the size of a package based on the SKU size, making division configuration adjustments to large bins and dividing them based on the sizes of packages, unlocking bin doors in response to a configuration adjustment report being scanned to achieve the bin configuration dictated by configuration codes within the report.  While Bloom does disclose displaying the configuration codes on an SBU (bin unit) display screen, which may be interpreted as generating instructions for reconfiguring lockers, Bloom does not transmit these instructions to a mobile device associated with the seller of the package, rather it displays them on a display of the bin itself. 
Though disclosing these features, Bloom does not disclose or render obvious the features emphasized above.
Regarding Mishra, Mishra discloses initiating a measurement of items to compare the measured dimensions to the item dimension values provided by vendors.

Ultimately, the particular combination of limitations as claimed, is not anticipated nor rendered obvious in view of Murthy, Bloom, Mishra, and the totality of the prior art.  While certain references may disclose more general concepts and parts of the claim, the prior art available does not specifically disclose the particular combination of these limitations.
Moreover, even presuming such features could be shown individually in the prior art, when these features are viewed in combination with the remaining features of the claim, the claims would remain allowable over the prior art.  The examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above.  That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias in order to fill gaps in the prior art and connect disparate references.
Claim 12 recites a method comprising substantially similar limitations as claim 2 and recites allowable subject matter for the reasons identified above with respect to claim 2.
Claim 17 recites a non-transitory computer readable medium comprising substantially similar limitations as claim 2 and recites allowable subject matter for the reasons identified above with respect to claim 2.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
H. Locker, M. Davis, J. Hunt, and J. Nicholson, "Item Inventory Using Existing Barcodes" in The IP.com Journal, Feb 2012. https://priorart.ip.com/IPCOM/000215431, describing using sensors on a refrigerator to read barcodes of products being placed in the refrigerator to identify the products and make a determination of how close to empty the item is (similar to determined size/condition of item).  The reference states that this idea is not limited to refrigerators and covers any type of storage element that can store items having barcodes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625